Citation Nr: 0503376	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  98-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating for generalized anxiety disorder in 
excess of 50 percent, on appeal from the initial award of 
service connection.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1966.  
This appeal is from a July 1994 rating decision.

The veteran filed an informal claim for service connection on 
February 8, 1991, for a nervous disorder including PTSD.  In 
July 1994, the RO granted service connection for generalized 
anxiety disorder, effective February 8, 1991, and rated the 
disability 10 percent disabling.  The rating action denied 
service connection for PTSD.  The veteran appealed from the 
10 percent disability rating, but not from the denial of 
service connection for PTSD.

In August 1997, the RO granted a higher initial rating of 50 
percent effective from February 8, 1991.  The veteran 
expressed dissatisfaction with the August 1997 rating in a 
December 1997 statement.  He asserted that he should be rated 
100 percent disabled and that VA failed to consider that he 
was unemployable.  He requested a supplemental statement of 
the case.  For unclear reasons, the RO issued a statement of 
the case in March 1998.  The veteran responded by filing a 
substantive appeal in April 1998.

The statement of the case was erroneous.  The appeal was 
perfected.  The veteran correctly requested an SSOC, because 
"the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The RO initially styled the veteran's claim and appeal as for 
an increased rating.  The United States Court of Appeals for 
Veterans Claims (Court) handed down a decision distinguishing 
appeals from initial assignments of disability ratings in the 
decision that granted service connection from claims for 
increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The court reserved the term "increased rating" for 
claims based on an assertion that a disability had become 
worse since the most recent rating.  When the Board of 
Veterans' Appeals (Board) remanded the case in September 
2001, it restyled the issue consistent with the Court's 
ruling in Fenderson.

The veteran, through his representative, raises additional 
claims in a November 2004 brief.  He asserts there was clear 
and unmistakable error (CUE) in a 1976 rating decision.  
Claims of CUE are collateral attacks on prior, final 
decisions of the Department of Veterans Affairs.  They are 
subject to unique standards of proof and are not inferred 
from a claim for increased rating.  The veteran's CUE claim 
is not a sub-issue inherent in the claim for a higher initial 
rating.  Cf. VAOPGCPREC 6-96 (Board has jurisdiction of 
claims for extraschedular rating or total disability based on 
individual unemployability when raised in the context of a 
claim for increased rating).  The claim of CUE is referred to 
the RO for appropriate action.

The veteran also raises a claim for an earlier effective date 
of service connection for anxiety disorder.  He asserts the 
claim had been pending since 1987 when VA granted service 
connection effective February 1991.  The Board now has 
jurisdiction over the matter of the disability rating during 
the period from the effective date of service connection to 
the present.  Entitlement to an earlier effective date based 
on an earlier claim is a separate matter.  The claim is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded the case, among other reasons, because the 
veteran had reported that one or more physicians had opined 
that he was unemployable because of his psychiatric disorder.  
The Board ordered that the RO inform the veteran that he must 
identify the physicians who had opined that he was 
unemployable because of his service-connected psychiatric 
disorder, or otherwise produce medical opinions of his 
unemployability to substantiate that claim.

The RO did so in a letter of November 2001.  The letter 
lacked sufficient detail.  The point of the VCAA is to 
provide useful notice of information and evidence necessary 
to substantiate a claim and to give genuine assistance in 
obtaining the evidence.  In this case, the veteran has 
repeatedly testified under oath to time lost from work, 
including exceeding his allotted sick leave.  He has 
testified that he actual reason for retirement in 1995 was 
psychiatric disability, even though he took a time-in-service 
retirement officially.  He also testified to an episode of 
brandishing a weapon during a "flashback" while on the job.  
This testimony makes obvious the desirability of obtaining 
information from the veteran's employer.  VA's notice to the 
veteran will be more complete and better discharge VA's duty 
once it informs him explicitly that corroboration of his 
testimony from his employer or ex-coworkers would tend to 
substantiate his claim.

The veteran had a VA psychiatric examination for compensation 
purposes in February 2002.  The examiner noted that a medical 
determination of employability was a requested part of the 
examination.  The examiner deferred that determination 
pending completion of an unannounced Social and Industrial 
Field Survey.  The examiner's March 2002 addendum report 
noted completion of the survey, but the examiner failed to 
provide an opinion about the veteran's employability.  The 
examiner reported that there had been no change since the 
April 2001 or November 1999 examinations, but that only begs 
the question of whether the veteran was employable then.

The evidence of record presents a nearly untenable factual 
picture from a disability-rating viewpoint.  VA has found for 
service connection and compensation purposes that the veteran 
has generalized anxiety disorder.  Two panels of VA 
psychiatrists have made the specific diagnoses (including 
specific finding in July 1993) that the veteran does not have 
PTSD.  VA denied service connection for PTSD, and the veteran 
did not appeal the denial.  VA has diagnosed PTSD clinically, 
and VA has treated the veteran for PTSD continuously for 12 
years.  VA diagnosed PTSD on psychiatric hospitalization in 
December 1992.

The veteran's repeated hearing testimony has emphasized 
disablement due to symptoms that appear, from the Board's lay 
perspective, to be symptoms of PTSD.  Those symptoms have 
been the basis of the veteran's assertion of entitlement to a 
higher rating.  In the instant appeal, the Board ought not 
consider the disabling effects of symptoms of a psychiatric 
disorder that is not service connected.  The Board cannot 
differentiate symptoms unique to PTSD from those unique to 
generalized anxiety disorder from those that are 
characteristic of both conditions.  The Board cannot overlook 
the apparent inconsistency between the compensation 
examination conclusions that the veteran does not have PTSD 
and VA treating the veteran for PTSD for 12 years.

The veteran's claims file and clinical records must be 
reviewed again.  The Board needs a medical explanation of how 
and why VA gives the veteran a diagnosis of PTSD for 
treatment purposes and generalized anxiety disorder for 
compensation purposes.  The Board needs to know which of the 
symptoms the veteran reports are for consideration in rating 
his service-connected disability before the Board can decide 
this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

?	Specifically, notify the veteran to 
provide statements from past co-
workers about their observations 
from February 1991 until the date of 
his retirement of his behavior at 
work or their awareness of his loss 
of time or productivity for 
psychiatric reasons.  

?	Ask the veteran to provide the name, 
address, and release necessary for 
VA to contact his past employer and 
notify him that VA will ask the 
employer to provide information 
relevant to his behavior, job 
performance, and time lost from work 
for psychiatric reasons from 
February 1991 to the date of his 
retirement.  

?	Request information from the 
veteran's past employer about the 
affect of psychiatric illness on the 
veteran's work performance and 
productivity, time lost from work 
for psychiatric reasons, and whether 
psychiatric illness influenced his 
decision to retire when he did.

2.  Obtain an addendum to the February 
2002 VA compensation psychiatric report.  
Provide the examiner with the claims 
file.  The purpose of the report is to 
respond to the following concerns:

?	Report whether the consistent 
diagnosis of generalized anxiety 
disorder by compensation examiners 
and the consistent diagnosis of PTSD 
by the veteran's treating VA PTSD 
clinical psychiatrist represent 
diagnoses of multiple disorders 
versus a difference of opinion as to 
the identity of a single disorder.  
Specifically, in light of the 
veteran's consistent testimony of 
Vietnam-oriented nightmares, 
flashbacks, and intrusive 
recollections, describe which 
symptoms relate to the service-
connected general anxiety disorder 
and which symptoms relate to PTSD in 
order to allow the Board to consider 
in rating the veteran's service-
connected psychiatric disorder.

?	Have the compensation examiner 
consult with the veteran's treating 
psychiatrist if necessary to resolve 
the question whether the veteran has 
multiple diagnoses versus differing 
opinions as to the identity of the 
disorder which has been service-
connected as generalized anxiety 
disorder, and report the conclusion 
of the consultation if it occurs.

?	Have the compensation examiner again 
review the veteran's claims file and 
medical records from February 1991 
to the present and provide an 
opinion whether the veteran is now 
unemployable due to service-
connected psychiatric disorder or 
has been unemployable due to 
service-connected psychiatric 
disorder for any period between 
February 1991 and the present.

3.  Readjudicate the claim for a higher 
initial rating for generalized anxiety 
disorder.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the claim remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




